Order *1067unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Although Supreme Court properly denied that part of defendants’ cross motion seeking summary judgment dismissing the second and third causes of action, it erred in granting plaintiffs’ motion seeking partial summary judgment on the issue of liability under the first cause of action and erred in denying that part of defendants’ cross motion seeking summary judgment dismissing that cause of action. The first cause of action alleges the breach of a joint venture agreement “to create and manage a group self-insurance trust on behalf of the Associated Builders & Contractors, Inc.” In the absence of an express contractual term fixing the duration of that agreement or other proof establishing the intention of the parties in that regard, we conclude that the joint venture agreement was terminable at will by defendants (see, Hooker Chems. & Plastics Corp. v International Mins. & Chem. Corp., 90 AD2d 991, 991-992). Contrary to plaintiffs’ contention, the object of the joint venture was not a specified result or the completion of a specified piece of work, and thus it cannot be presumed that the parties intended the relationship to continue “until the accomplishment of a particular undertaking” (Hooker Chems. & Plastics Corp. v International Mins. & Chem. Corp., supra, at 992; see, Hardin v Robinson, 178 App Div 724, 729, affd 223 NY 651). We therefore modify the order by denying plaintiffs’ motion and granting that part of defendants’ cross motion seeking summary judgment dismissing the first cause of action. (Appeal from Order of Supreme Court, Erie County, Cosgrove, J. — Summary Judgment.) Present — Pine, J. P., Wisner, Scudder, Kehoe and Gorski, JJ.
Memorandum: